           Case 1:19-cv-02399-RDM Document 28-1 Filed 01/02/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                        )
 ANDREW G. MCCABE,                                      )
                                                        )
                        Plaintiff,                      )
                                                        )
           v.                                           )
                                                        )
                                                                 Civil Action No. 19-2399 (RDM)
 WILLIAM P. BARR,                                       )
 in his official capacity as                            )
 ATTORNEY GENERAL OF THE                                )
 UNITED STATES, et al.,                                 )
                                                        )
                        Defendants.                     )
                                                        )

             DECLARATION OF MURAD HUSSAIN IN SUPPORT OF
PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO SUPPLEMENT HIS OPPOSITION
    TO DEFENDANTS’ MOTION TO DISMISS AND FOR SUMMARY JUDGMENT

           I, Murad Hussain, make this Declaration in support of Plaintiff Andrew G. McCabe’s

 Unopposed Motion for Leave to Supplement His Opposition to Defendants’ Motion to Dismiss

 and for Summary Judgment (“Motion for Leave”):

           1.    I am a partner in the law firm of Arnold & Porter Kaye Scholer LLP (“Arnold &

 Porter”), a member of the bar of this Court, and licensed to practice law in the District of Columbia.

           2.    I am counsel of record for Plaintiff Andrew G. McCabe in the above-captioned

 matter.

           3.    Attached hereto as Plaintiff’s Exhibit (“PX-”) 25 is a summary chart entitled

 “Supplemental Chart of Selected Public Statements by Donald J. Trump.” This chart contains text

 from three of Trump’s public statements relevant to Plaintiff’s Motion for Leave and Defendants’

 pending motion for summary judgment, and lists each statement’s publicly available online URL

 source. I created this summary chart to the best of my ability, and prepared any transcriptions of
        Case 1:19-cv-02399-RDM Document 28-1 Filed 01/02/20 Page 2 of 2



audio/video recordings as accurately as possible under the circumstances, given the quality of the

recordings.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on January 2, 2020.

                                               /s/ Murad Hussain
                                              Murad Hussain
                                              ARNOLD & PORTER KAYE SCHOLER LLP
                                              601 Massachusetts Ave, NW
                                              Washington, D.C. 20001
                                              Telephone: (202) 942-5000
                                              Fax: (202) 942-5999
